BY THE COURT
The only questions for the jury seem to be *57these-! was the Wm. Mills, who was the grantee of Symmes, the New Jersey William Mills ? If so, is the defendant his heir at law? 57] This *latent ambiguity in the deed as to the person intended, may be exjfiained by evidence out of the deed. The circumstances on that point should be all taken into consideration by the jury, and if upon the whole evidence, the jury are satisfied that the New Jersey Wm. Mills was the grantee of Symmes, and that the defendant is the heir at law of the grantee, then the defendant is entitled to a verdict; but if it be found that the title regularly passed from Symmes’ grantee to the other Wm. Mills, and from him to the lessors of the plaintiff, they are entitled to a verdict. Of the last state of fact the plaintiff, has undertaken to satisfy the jury, and if he has failed to do so, orleft it in doubt, the jury should find for the defendant.